UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER:001-32994 OILSANDS QUEST INC. (Exact name of issuer as specified in its charter) Colorado 98-0461154 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800, 326 - 11th Avenue SW, Calgary, Alberta, Canada T2R 0C5 (Address of principal executive offices) (403) 263-1623 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: £ Accelerated filer: T Non-accelerated filer: £ Smaller reporting company: £ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T As of March 9, 2010 there were 291,003,632 shares of common stock issued and outstanding. OILSANDS QUEST INC. FORM 10Q FOR THE QUARTER ENDED January 31, 2010 Part I.Financial Information Forward-Looking Statements Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of January 31, 2010 and April 30, 2009 2 Unaudited Consolidated Statements of Operations for theThree and Nine Months EndedJanuary31, 2010 and 2009 and for the Period from Inception on April 3, 1998 toJanuary 31, 2010 3 Unaudited Consolidated Statements of Stockholders’ Equity for theNine Months Ended January 31, 2010 and 4 Unaudited Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended January 31, 2010 and 2009 and for the Period from Inception on April 3, 1998 toJanuary 31, 2010 5 Unaudited Consolidated Statements of Cash Flows for theNine Months EndedJanuary 31, 2010 and 2009 and for the Period from Inception on April 3, 1998 toJanuary 31, 2010 6 Unaudited Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part IIOther Information Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 27 Cautionary Statement about Forward-Looking Statements The following includes certain statements that may be deemed to be "forward-looking statements."All statements, other than statements of historical facts, included in this Form 10-Q that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements.Such forward-looking statements include discussion of such matters as: · the amount and nature of future capital, exploration and development expenditures; · the timing of exploration and development activities; · business strategies and development of our business plan and exploration programs; and · potential estimates as to the volume and nature of petroleum deposits that are expected to be found present when lands are developed in a project. Forward-looking statements also typically include words such as "anticipate", "estimate", "expect", "potential", "could" or similar words suggesting future outcomes.Readers are cautioned that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those expressed or implied in the forward-looking statements. The Company is under no duty to update any of these forward-looking statements after the date of this report.You should not place undue reliance on these forward-looking statements. It is presumed that readers have read or have access to our 2009 Annual Report filed on Form 10-K which includes disclosures regarding critical accounting policies as part of Management’s Discussion and Analysis of Financial Condition and Results of Operations.All future payments in Canadian dollars have been converted to United States dollars using an exchange rate of $1.00 U.S. $1.065 CDN, which was the January 31, 2010 exchange rate.Unless otherwise stated, all dollar amounts are expressed in U.S. dollars. 1 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) January 31, 2010 April 30, 2009 ASSETS Current Assets: Cash and cash equivalents $ 33,016,662 $ 6,986,099 Accounts receivable 1,316,073 3,616,793 Short-term investments - 25,208,748 Prepaid expenses 993,987 337,099 Available for sale equity securities 87,337 60,307 Total Current Assets 35,414,059 36,209,046 Property and Equipment (note 4) 436,301,495 398,975,468 Assets held for sale (note 3) 4,929,330 - Total Assets $ 476,644,884 $ 435,184,514 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable (note 12) $ 2,175,785 $ 3,463,642 Accrued liabilities 4,084,798 5,603,779 Flow-through share premium liability - 749,287 Total Current Liabilities 6,260,583 9,816,708 Deferred Taxes 66,131,313 65,651,035 Asset Retirement Obligation (note 5) 3,183,889 2,621,439 Liabilities related to assets held for sale (note 3) 1,123,138 - Stockholders’ Equity Capital Stock Preferred Stock, par value of $0.001 each, 10,000,000 shares authorized, 1 Series B Preferred share outstanding (note 7) 1 1 Common Stock, par value of $0.001 each, 750,000,000 shares authorized, 288,003,618 and 241,559,549 shares outstanding atJanuary 31, 2010and April 30, 2009 respectively (notes 8, 9 and 10) 288,003 241,559 Additional Paid-in Capital 756,989,105 713,573,848 Deficit Accumulated During Development Stage (372,441,580) (330,699,364) Accumulated Other Comprehensive Income (Loss) 15,110,432 (26,020,712) Total Stockholders’ Equity 399,945,961 357,095,332 Total Liabilities and Stockholders’ Equity $ 476,644,884 $ 435,184,514 Contingencies (note 13) Subsequent events (notes 3 and See Notes to Unaudited Consolidated Financial Statements 2 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Three Months Ended January 31, Nine Months Ended January 31, From Inception on April3,1998 through to January 31 2010 2009 2010 2009 2010 Expenses Exploration costs $ 13,593,038 $ 14,395,384 $ 25,333,249 $ 61,373,904 $ 230,374,240 General and administrative Corporate 5,671,655 3,113,263 12,831,676 9,367,149 54,674,955 Stock-based compensation (note 9) 1,931,555 4,697,689 4,746,433 16,509,527 145,972,509 Foreign exchange (gain) loss (762,684) 221,052 (3,876,816) 5,626,217 663,105 Depreciation and accretion 777,801 417,857 1,790,823 1,189,019 4,795,142 21,211,365 22,845,245 40,825,365 94,065,816 436,479,951 Other Items Interest and other income (48,402) (318,710) (117,919) (1,113,790) (6,416,589) Loss before deferred income tax benefit 21,162,963 22,526,535 40,707,446 92,952,026 430,063,362 Deferred income tax benefit (1,805,456) (2,036,893) (3,821,028) (16,035,008) (55,670,918) Net loss from continuing operations 19,357,507 20,489,642 36,886,418 76,917,018 374,392,444 Net loss from discontinued operations (note 3) 4,378,707 99,319 4,855,798 660,509 5,743,390 Net loss 23,736,214 20,588,961 41,742,216 77,577,527 380,135,834 Net loss attributable to noncontrollinginterest - (7,694,254) Net loss attributable to common stockholders $ 23,736,214 $ 20,588,961 $ 41,742,216 $ 77,577,527 $ 372,441,580 Net loss from continuing operations per share – Basic and Diluted $ 0.06 $ 0.08 $ 0.12 $ 0.30 Net loss from discontinued operations per share – Basic and Diluted 0.02 0.00 0.02 0.00 Net loss attributable to common stockholders per share – Basic and Diluted $ 0.08 $ 0.08 $ 0.14 $ 0.30 Weighted average number of common stock outstanding 307,944,334 259,498,487 305,069,382 255,811,160 See Notes to Unaudited Consolidated Financial Statements 3 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (Unaudited) Common Stock Preferred Stock Additional Paid in Accumulated Other Comprehensive Income Deficit Accumulated During the Development Total Stockholders’ Shares Par Value Shares Par Value Capital (Loss) Stage Equity Balance, April30,2009 241,559,549 $ 241,559 1 $ 1 $ 713,573,848 $ (26,020,712) $ (330,699,364) $ 357,095,332 Common stock and warrants issued for: Cash 44,789,300 44,789 - - 39,968,976 - - 40,013,765 Stock option exercises 949,769 950 - - 769,881 - - 770,831 Exchange of OQI Sask Exchangeable shares 705,000 705 - - (705) - - - Stock-based compensation - 4,746,433 - - 4,746,433 Share issue costs - (2,069,328) - - (2,069,328) Other comprehensive income Foreign exchange gain on translation - 41,131,144 - 41,131,144 Net loss - (41,742,216) (41,742,216) Balance, January 31, 2010 288,003,618 $ 288,003 1 $ 1 $ 756,989,105 $ 15,110,432 $ (372,441,580) $ 399,945,961 Balance, April30,2008 213,861,958 $ 213,862 1 $ 1 $ 604,322,495 $ 36,732,367 $ (241,502,206) $ 399,766,519 Common stock issued for: Cash 23,784,917 23,785 - - 91,215,543 - - 91,239,328 Property 640,000 640 - - 3,717,760 - - 3,718,400 Premium on flow-through shares allocated to liability - (1,802,753) - - (1,802,753) Stock option exercises 35,000 35 - - 165,115 - - 165,150 Exchange of OQI Sask Exchangeable Shares 1,838,574 1,838 - - (1,838) - - - Stock-based compensation - 16,509,527 - - 16,509,527 Share issue costs - (2,377,050) - - (2,377,050) Proceeds from exercise of subsidiary options - 1,522,925 - - 1,522,925 Other comprehensive income Transfer of unrealized loss to net loss - 141,970 - 141,970 Exchange loss on translation - (74,278,211) - (74,278,211) Net loss - (77,577,527) (77,577,527) Balance, January 31, 2009 240,160,449 $ 240,160 1 $ 1 $ 713,271,724 $ (37,403,874) $ (319,079,733) $ 357,028,278 See Notes to Unaudited Consolidated Financial Statements 4 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Comprehensive Income (Loss) Three Months Ended January 31, Nine Months Ended January 31, From Inception on April 3, 1998 through to 2010 2009 2010 2009 January 31, 2010 Net loss $ (23,736,214) $ (20,588,961) $ (41,742,216) $ (77,577,527) $ (380,135,834) Unrealized loss on available for sale securities - (167,631) Transfer of unrealized loss on available for sale securities - - - 141,970 167,631 Foreign exchange gain(loss) on translation 5,491,981 (5,837,594) 41,131,144 (74,278,211) 15,110,432 Comprehensive income (loss) $ (18,244,233) (26,426,555) $ 611,072 $ (151,713,768) $ (365,025,402) Comprehensive loss attributable to noncontrolling interest - 7,694,254 Comprehensive income (loss) attributable to common stockholders $ (18,244,233) $ (26,426,555) $ 611,072 $ (151,713,768) $ (357,331,148) See Notes to Unaudited Consolidated Financial Statements 5 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended January 31, From Inception on April3,1998 through to January31, 2010 2010 2009 Operating Activities Net loss $ (41,742,216) $ (77,577,527) $ (380,135,834) Non-cash adjustments to net loss Stock-based compensation 4,746,433 16,509,527 145,972,509 Deferred income tax benefit (5,617,008) (16,279,306) (57,795,326) Depreciation and accretion 1,790,823 1,189,019 4,795,142 Asset retirement cost (reduction) expense (13,811) - 1,053,904 Impairment of unproved properties (note 3) 5,631,145 - 5,631,145 Other non-cash items (27,030) 508,437 1,212,253 Changes in Non-Cash Working Capital Accounts receivable and prepaid expenses 1,915,334 (328,887) (2,073,450) Accounts payable and accrued liabilities (3,596,103) 3,148,931 10,532,126 Changes in Non-Cash Working Capital Related to Assets Held for Sale (389,895) 19,413 344,646 Cash Used in Operating Activities (37,302,328) (72,810,393) (270,462,885) Investing Activities Capital expenditures (1,616,884) (7,434,256) (81,030,489) Short-term investment 25,208,748 (1,419,212) - Other investments - 116,824 (548,048) Cash Used in Investing Activities 23,591,864 (8,736,644) (81,578,537) Financing Activities Issuance of shares for cash, net of issue costs 38,715,267 89,027,428 366,276,675 Shares issued on exercise of subsidiary options and warrants - 1,522,925 4,176,336 Shares issued by subsidiary to non-controlling interests - 7,663,666 Convertible debentures - - 8,384,496 Cash Provided by Financing Activities 38,715,267 90,550,353 386,501,173 Inflow of Cash and Cash Equivalents 25,004,803 9,003,316 34,459,751 Effects of exchange rate changes on cash and cash equivalents 1,025,760 (5,217,854) (1,443,089) Cash and Cash Equivalents, Beginning of Period 6,986,099 26,498,038 - Cash and Cash Equivalents, End of Period $ 33,016,662 $ 30,283,500 $ 33,016,662 Non-Cash Financing Activities Common stock issued for properties $ - $ 3,718,400 $ 10,848,342 Warrants granted on purchase of properties $ - $ - $ 1,763,929 Common stock issued for services $ - $ - $ 10,504,594 Common stock issued for debt settlement $ - $ - $ 28,401,029 See Notes to Unaudited Consolidated Financial Statements 6 OILSANDS QUEST INC. (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) 1. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS Oilsands
